United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
MEDICAL COMMAND STATIONS,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-132
Issued: April 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 18, 2006 appellant filed a timely appeal from the October 4, 2006 decision of
the Office of Workers’ Compensation Programs terminating her wage-loss compensation on the
grounds that she refused an offer of suitable work. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits
effective September 15, 2006 on the grounds that she refused an offer of suitable work under
5 U.S.C. § 8106(c).
FACTUAL HISTORY
On April 12, 2000 appellant, then a 61-year-old accounting technician, filed an
occupational disease claim, Form CA-2, alleging that her diagnosed carpal tunnel syndrome was
caused by her computer, filing and typing duties. On June 20, 2000 the Office accepted her

claim for carpal tunnel syndrome in both hands. Appellant underwent a carpal tunnel release in
her right hand on August 23, 2000 and in her left hand on November 1, 2000. She retired
voluntarily on December 31, 2000.
On November 12, 2001 Dr. Arnold Markman, a Board-certified occupational medicine
practitioner, examined appellant at the request of the Office to determine the extent of her
disability. He found that she was not totally disabled, but had permanent partial disability.
Dr. Markman indicated that appellant was precluded from prolonged or repetitive fingering,
gripping and grasping and lifting over five pounds. He stated that she could answer telephones
with a headset and minimal message taking.1
By letter dated April 15, 2002, the Office informed appellant that she was required to
participate in a vocational rehabilitation program with the goal of returning her to suitable
employment. Appellant worked with rehabilitation counselor Deborah Raphael from May to
December 2002. Ms. Raphael was doubtful of her successful reemployment because of her age,
medical problems, motivation level, vocational skills, educational background and the labor
market in San Diego. In her final vocational rehabilitation report, dated January 20, 2003,
Ms. Raphael recommended that appellant’s rehabilitation case be closed because her medical
condition and the industrial limitations made her unemployable.
In February 2003, appellant moved from San Diego, California to Moline, Illinois.
By letter dated March 15, 2004, the Office referred appellant to a vocational
rehabilitation specialist in Illinois with the goal of returning her to employment. The specialist,
Debbie Girard, arranged for an examination by Dr. Edward Moody, a Board-certified
occupational medicine practitioner, to determine her ability to return to work.
On April 7, 2004 Dr. Moody conducted a physical examination of appellant and reviewed
her medical record. In a report dated April 16, 2004, he opined that the symptoms in her hands
were not “wholly attributable to failed carpal tunnel releases.” Based on the distribution of the
pain and appellant’s medical history, Dr. Moody stated that diabetic neuropathy, osteoarthritis or
arthritis could be contributing factors to appellant’s symptoms. He indicated that she might have
osteoarthritis in her spine, which could lead to cervical nerve root irritation. Dr. Moody
recommended several diagnostic examinations to establish the cause of appellant’s hand pain and
a functional capacity evaluation to gauge her work capacity.
On June 15, 2004 appellant underwent a motor and sensory nerve study of her upper
extremities. The test demonstrated nerve slowing in both arms and ulnar nerve entrapment at the
left elbow, but no recurrent nerve entrapment in the carpal tunnels. Dr. Moody interpreted the
results as evidence of peripheral neuropathy related to appellant’s diabetes. A June 18, 2006 xray of appellant’s cervical spine showed advanced degenerative disc disease at the C5-6 level.

1

Dr. Markman reiterated this opinion in a report dated April 19, 2002: “I remain of the opinion that [appellant]
can still perform some useful work with regards to her hands. She is given a permanent preclusion from [sic]
minimal use of both hands, no prolonged fingering, gripping or grasping, no lifting over five pounds. If [appellant]
answers a telephone, she needs a headset.”

2

On July 14 and 15, 2004 appellant underwent a modified functional capacity evaluation.2
Greg Monson, the physical therapist, who conducted the evaluation, reported that appellant
demonstrated a high level of disability. He also noted some discrepancies in appellant’s effort
during testing and indicated that, as a result, the evaluation outcomes were likely conservative.
Mr. Monson stated that appellant was “probably capable of working at least on a part-time basis
at the sedentary level.”
Dr. Moody reviewed the functional capacity examination conducted by Mr. Monson on
July 30, 2004 and found that it was “probably a fairly accurate” representation of appellant’s
work abilities. He stated that appellant was “probably” fit for work at a sedentary level and
could “probably” work full time provided that not much handwork was required. Dr. Moody
noted weight limits on her ability to lift, carry, pull and push. He stated that appellant could
occasionally bend, but could not squat, kneel, crawl or climb a ladder. Dr. Moody also stated
that she tolerated sitting better than standing, but needed to change positions occasionally. He
found that no additional follow-up was needed.
On August 17, 2004 Dr. Moody completed a work capacity evaluation form for appellant
with the same restrictions found in his July 30, 2004 report.3 Additionally, he noted that she
could type on a keyboard for brief, intermittent periods and could walk, stand and reach
occasionally. Dr. Moody indicated that by “occasionally” he meant 3 to 33 percent of the time.
On October 19, 2004 Ms. Girard submitted her final vocational rehabilitation report to
the Office, along with the results of a labor market survey of Moline, Illinois. She indicated that
she was closing appellant’s file at the request of the Office.
On April 17, 2006 the employing establishment offered appellant work as a part-time
light-duty clerk at the San Diego Naval Medical Center. The medical limitations of the job were
based on Dr. Moody’s July 30, 2004 report. The position required four hours of work per day
doing intermittent and nonprolonged sitting, walking, standing bending, simple grasping and fine
manipulation. The position required the ability to intermittently lift 5 pounds from the floor,
carry 10 pounds and push or pull 10 pounds. The employing establishment noted that it had no
positions available in or around Moline, Illinois.
On April 23, 2006 appellant declined the job offer, citing her inability to relocate to San
Diego and her inability to perform the duties of the job in the provided description.
On May 12, 2006 the Office informed appellant that the light-duty clerk position offered
by the employing establishment on April 17, 2006 was suitable in accordance with the medical
restrictions set by Dr. Moody. It confirmed that the position was still available for acceptance.
The Office stated that, within 30 days, appellant must either accept the position or provide a
written explanation of her reasons for declining it. It explained that her compensation would be
2

The Board notes that Ms. Girard, the vocational rehabilitation specialist, found the results of the examination to
be incomplete, especially as related to the number of hours appellant could work. She sought to have the report
supplemented, but this never occurred.
3

Dr. Moody reissued his July 30, 2004 report on August 18, 2004.

3

terminated if she declined the position without justification. Appellant did not respond to the
Office’s letter within the allotted time.
By letter dated June 16, 2006, the Office informed appellant that the reasons for declining
the position that she had given to the employing establishment were not valid. It provided her 15
days to accept the position without penalty and informed her that no further reason for refusal
would be accepted.
Appellant telephoned the Office on June 21, 2006 and stated that she was unable to
perform the job duties because she had more medical conditions than those listed in Dr. Moody’s
report. The Office informed her that she would have to submit written evidence of these medical
conditions. The record indicates that new medical evidence was never sent. Appellant did not
submit the evidence.
By decision dated October 4, 2006, the Office terminated appellant’s compensation
benefits effective September 15, 2006 for failure to accept suitable employment.4 The Office
found that she had provided no valid reason for her failure to accept suitable employment. It also
found that Dr. Moody’s July 30, 2004 report was well rationalized, thorough and unequivocal.
LEGAL PRECEDENT
The Office has authority under section 8106(c)(2) of the Federal Employees’
Compensation Act to terminate compensation for any partially disabled employee who refuses or
neglects suitable work when it is offered.5 The Board has recognized that section 8106(c) serves
as a penalty provision as it may bar an employee’s entitlement to future compensation and, for
this reason, will be narrowly construed.6 Before compensation can be terminated the Office has
the burden of demonstrating that the employee can work, setting forth the specific restrictions, if
any, on the employee’s ability to work, and has the burden of establishing that a position has
been offered within the employee’s work restrictions, setting forth the specific job requirements
of the position. In other words, to justify termination of compensation under 5 U.S.C.
§ 8106(c)(2), the Office has the burden of showing that the work offered to and refused by
appellant was suitable.7
Office regulations provide that in determining what constitutes “suitable work” for a
particular disabled employee, the Office should consider the employee’s current physical
limitations, whether the work is available within the employee’s demonstrated commuting area,
the employee’s qualifications to perform such work and other relevant factors.8 It is well
4

The decision was initially sent on September 15, 2006, but because the appeal rights were mistakenly forgotten
the decision was resent on October 4, 2006.
5

5 U.S.C. §§ 8101-8193, 8106.

6

Stephen A. Pasquale, 57 ECAB ___ (Docket No. 05-614, issued February 8, 2006).

7

M.L., 57 ECAB ___ (Docket No. 06-136, issued September 25, 2006).

8

20 C.F.R. § 10.500(b).

4

established that the Office must consider preexisting and subsequently acquired conditions in the
evaluation of suitability of an offered position.9 The issue of whether an employee has the
physical ability to perform a modified position offered by the employing establishment is
primarily a medical question that must be resolved by the medical evidence.10
ANALYSIS
On May 12, 2006 the Office informed appellant that the part-time light-duty job offered
by the employing establishment constituted suitable work. The Office found that the position
was commensurate with the medical restrictions set forth in the July 30, 2004 report of
Dr. Moody, a Board-certified occupational medicine practitioner. The Board finds that the
Office improperly relied on Dr. Moody’s opinion when determining that the position offered by
the employing establishment constituted suitable employment.
Appellant underwent a functional capacity evaluation on July 14 and 15, 2004.
Dr. Moody reviewed this evaluation on July 30, 2004 and found that it was “probably a fairly
accurate” representation of her work abilities. He stated that she was “probably” fit for work at a
sedentary level and that appellant could “probably” work full time provided that not much
handwork was required. Dr. Moody also noted the specific weight and activity limits found in
the functional capacity evaluation.
The Board finds that Dr. Moody’s report was not a reasonably certain medical opinion
and, therefore, did not form a valid basis for the work suitability determination. Though he
provided some concrete physical restrictions, Dr. Moody’s interpretation of their impacted on
appellant’s level of disability was vague. Dr. Moody stated that the functional capacity
evaluation was “probably” “fairly accurate” and that appellant could “probably” work part time
or full time. The Board has held that medical opinion evidence such as this, which is couched in
speculative language, is of diminished probative value.11 The Board, therefore, finds that the
Office improperly relied on Dr. Moody’s 2004 report because of its speculative nature.
The Office is required to take into consideration an employee’s current physical
limitations when determining the suitability of a position. For this reason, the Board has held
that when determining whether a given position is medically suitable for a disabled employee,
the Office is required to use a reasonably current medical evaluation.12 The Board has also held
that the passage of time lessens the relevance of functional capacity evaluations.13 Dr. Moody’s
9

Richard P. Cortes, 56 ECAB ___ (Docket No. 04-1561, issued December 21, 2004).

10

Id.; Bryant F. Blackmon, 56 ECAB ___ (Docket No. 04-564, issued September 23, 2005).

11

Kathy A. Kelley, 55 ECAB 206, 211 (2004).

12

Carl C. Green, Jr., 47 ECAB 737 (1996) (six-month-old medical reports are reasonably current for purposes of
wage earning capacity determination); Cf. Keith Hanselman, 42 ECAB 680 (1991) (two-year-old medical report and
year-old work restriction evaluation form were not reasonably current for wage-earning capacity determination);
Anthony Pestana, 39 ECAB 980 (1988) (three-year-old medical evaluation is not reasonably current for wageearning capacity determination).
13

Ellen G. Trimmer, 32 ECAB 1878, 1882 (1981) (two-year old work tolerance limitation report was outdated).

5

report, and the functional capacity evaluation on which it was based, was nearly two years old at
the time the Office used it to determine the suitability of the offered position. In similar cases,
the Board held that medical opinions that were nearly two years old were not reasonably
current.14 The Office also notes that appellant’s record demonstrated that she had a history of
medical conditions, including degenerative disc disease, osteoarthritis, diabetes and diabetic
neuropathy that were likely to deteriorate over time. Because of the likelihood that her condition
had changed since August 2004, the Office did not reasonably rely on Dr. Moody’s reports to
determine appellant’s current physical limitations in May 2006. The Board finds that the
medical evaluation relied on by the Office was not “reasonably current.”
The Board finds that the Office did not establish the suitability of the offered position
because it relied on Dr. Moody’s opinion which was speculative and not reasonably current.
CONCLUSION
The Board finds that the Office did not properly terminate appellant’s compensation
benefits effective September 15, 2006 on the grounds that she refused an offer of suitable work
under 5 U.S.C. § 8106(c).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 4, 2006 is reversed.
Issued: April 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
14

Keith Hanselman, supra note 12; Ellen G. Trimmer, supra note 13.

6

